DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 Allowable Subject Matter
Claims 103-121 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (Giovannoli; US 20050283141) teaches a method comprising configuring a device to include a scalpet array, wherein the scalpet array is removably coupled to the device and comprises a plurality of scalpets fixed to a substrate as well as configuring the scalpet array for fractional resection including aesthetic 15contouring of an area including a resection site by configuring each scalpet to include a shaft with a distal end formed in to a scalpel with a cutting surface, wherein the fractional resection includes circumferential incision and removal of skin pixels at the resection site. However, it does not teach that the plurality of scalpets comprise a cylindrical shaft with a distal end formed into a circular scalpel. 
The prior art (Bellantoni, deceased et al, US 3867942; ) also teaches a method comprising configuring a device to include a scalpet array, wherein the scalpet array is 
The prior art (Eriksson et al, US 20060271070)) also teaches a method comprising configuring a device to include a scalpet array (62), wherein the scalpet array is removably coupled to the device and comprises a plurality of scalpets (63) on a substrate (42) as well as configuring the scalpet array for fractional resection including aesthetic 15contouring of an area including a resection site by configuring each scalpet to include a distal end formed into a circular scalpel including a cutting surface, wherein the fractional resection includes circumferential incision and removal of skin pixels at the resection site. However, it does not teach that the plurality of scalpets are fixed on a substrate or that each scalpet comprises a cylindrical shaft in addition to being a circular scalpel. 
Therefore, the claims have not been rejected over the body of prior art because there is no suggestion, teaching, or motivation to produce the combination of limitations found in claim 103. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771